Motion by the respondent, Fredric Grae, for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 19, 1962, under the name Frederic Reichenbach Grae. By decision and order on motion of this Court dated March 20, 2000, the respondent was suspended from the practice of law, pursuant to Judiciary Law § 90 (4) (f), upon his conviction of a serious crime, his cross motion to vacate any automatic suspension was denied, the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against him, and the issues were referred to the Honorable Eli Wagner, as Special Referee to hear and report. By decision and order on motion of Court dated April 24, 2003, the matter was reassigned to the Honorable Jerome M. Becker, as Special Referee, for preparation of a report with respect to his findings on the issues. By opinion and order of this Court dated November 3, 2003, the respondent was suspended from the practice of law for an additional five years, based on the Special Referee’s report which sustained the charge of professional misconduct (see Matter of Grae, 1 AD3d 6 [2003]). By decision and order on motion of this Court dated September 26, 2008, the respondent’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on the respondent’s current fitness to be an attorney, including but not limited to, review of the respondent’s multiple fee applications for work performed prior to his suspension.
Upon the papers submitted in support of the motion and the papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, the respondent, Fredric Grae, admitted as Frederic Reichenbach Grae, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Frederic Reichenbach Grae to *999the roll of attorneys and counselors-at-law. Prudenti, P.J., Rivera, Spolzino, Skelos and Fisher, JJ., concur.